In an action to recover damages for personal injury allegedly sustained by the infant plaintiff in a fall from a defective swing in defendant’s playground, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated March 23, 1962, as, upon reconsideration, adhered to its prior decision and order, dated April 13, 1961, which denied plaintiff’s application for a preference in trial pursuant to rule 9 of the Queens County Supreme Court Rules. Order dated March 23, 1962, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.